Citation Nr: 1602896	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a respiratory disorder, to include bronchitis and chronic cough.

3.  Entitlement to service connection for a bilateral eye disorder, to include glaucoma and residuals of an eye injury, other than left eye macular pucker.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that proceeding is of record.

In June 2015, the case was remanded by the Board for further development.  It has now been returned to the Board for readjudication.

In a September 2015 rating decision, the Veteran was granted entitlement to service connection for left eye macular pucker.  The issue of entitlement to service connection for a bilateral eye disorder has therefore been recharacterized to encompass only eye disorders other than left eye macular pucker, as this benefit has already been granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral eye disorder, to include glaucoma and residuals of an eye injury, other than left eye macular pucker, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent evidence indicates that sleep apnea did not manifest in service or for many years thereafter, and that the Veteran's current sleep apnea is unrelated to service or to an event or occurrence therein.

2.  The preponderance of the competent evidence indicates that the Veteran did not have a respiratory disorder, to include whooping cough, at the time of his entry into service.

3.  The preponderance of the competent evidence indicates that a sinus or respiratory disorder did not manifest in service or for many years thereafter, and that the Veteran's current upper airway cough syndrome/non-allergic vasomotor rhinitis is unrelated to service or to an event or occurrence therein.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  A respiratory disorder, including bronchitis and chronic cough, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board finds that the duties to notify and assist pursuant to the VCAA have been met for the issues decided herein.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, a comprehensive VCAA letter dated in June 2009 explained the evidence necessary to substantiate the Veteran's claim, the evidence that VA was responsible for providing, and the evidence that he was responsible for providing.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As such, the Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, as well as by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board concludes that, to the extent possible, all relevant evidence necessary for an equitable resolution of the claims has been obtained.  Specifically, VA has obtained all identified treatment records relating to sleep apnea and respiratory disorders, including complete service treatment records and post-service VA and private treatment records.  Notably, neither the Veteran nor his representative has identified any additional outstanding treatment records pertaining to these claims.  

As noted above, this case was remanded for additional development in June 2015.  The Veteran was afforded appropriate VA examinations in August 2015.  The Board finds that the VA examination reports are adequate to decide the claims relating to sleep apnea and a respiratory disorder, as they were completed after in-person examinations of the Veteran, were based upon consideration of the Veteran's complete medical history, including his lay assertions and his current complaints, and contain appropriate test results that are consistent with the other evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  In addition to providing the Veteran adequate examinations pertaining to sinus disorders, respiratory disorders, and sleep apnea, notice was sent to the Veteran requesting that he submit additional authorization for any outstanding, relevant private medical treatment, and VA treatment records from the VA Medical Center in Dallas, Texas, dated since April 2011 were obtained and associated with the claims file.  All new evidence was considered in the September 2015 Supplemental Statement of the Case (SSOC).  The Board therefore finds that there was substantial compliance with the June 2015 remand directives with regard to the issues of entitlement to service connection for a respiratory disorder and sleep apnea.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including testimony provided at his March 2015 Board hearing.  At the hearing, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the claims being decided herein may be considered on the merits at this time without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
II. Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, there must be medical evidence of a disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea because this condition had its onset during his active duty service.  In this regard, the Veteran testified at his March 2015 Board hearing that his roommate in service at Fort Billing in 1960 told him that he was kept awake at night by the Veteran's snoring.  See Board Hearing Tr. at 21-22.  He also stated that his wife and daughter have always known him to snore in his sleep.  Id. at 21.  Further, the Veteran's spouse has reported that she has known her husband to snore and stop breathing for much of their 56-year marriage.  See Veteran's wife's February 2015 statement.  

The Veteran's service treatment records are silent for any complaints or treatment related to sleep apnea, snoring, or other sleep disorders.

The Veteran's post-service VA and private treatment records show that, following separation from service in February 1963, the Veteran was diagnosed with severe obstructive and mixed apnea/hypopnea syndrome.  Specifically, an October 2000 private sleep study showed that the Veteran had loud snoring, arousals from apnea/hypopneas, and increased wakefulness.  He was diagnosed with severe obstructive and mixed apnea/hypopnea and prescribed a continuous positive airway pressure (CPAP) machine.  The Veteran also underwent a polysomnography test in January 2005 and was diagnosed with severe obstructive sleep apnea/hypopnea, adequately treated with good control from the CPAP.  

Since then, the Veteran has continued to receive follow-up VA treatment for sleep apnea.  In January 2006, the Veteran reported good progress with his CPAP therapy, with no sleep apnea symptoms other than occasional nocturia.  In an April 2009 sleep medicine note, it was noted that the Veteran developed congestion due to an eye ailment and virus colds that limited his sleep.  In November 2010, the Veteran reported having choking/suffocating from sinus drainage, dry mouth, and nocturia.

In August 2015, the Veteran was afforded a VA examination for sleep apnea.  The examination was performed by a qualified physician who reviewed the claims file and performed an in-person examination of the Veteran.  The examiner noted that the Veteran had been diagnosed with obstructive sleep apnea in 2000 and required the use of a CPAP machine.  The examiner also noted the Veteran's reports of having persistent daytime hypersomnolence, and acknowledged the Veteran's assertions that he snored during service.  In this regard, the examiner stated that he had no reason to doubt this report.  He pointed out, however, that sleep apnea was not established until 2000, which was 37 years after the Veteran's separation from service.  

Additionally, the examiner went on to state that a definitive diagnosis of sleep apnea requires both symptoms and a supportive polysomnogram, and no definitive diagnosis of sleep apnea was established in service.  The examiner further acknowledged that while the Veteran's reported symptoms could be a manifestation of undiagnosed sleep apnea in service, such a connection would call for mere speculation.  In this regard, he explained that there are conditions that should be considered in the differential diagnosis of obstructive sleep apnea because they similarly cause abrupt awakenings and abnormal sounds / sensations during sleep; these conditions can be distinguished from obstructive sleep apnea via polysomnography.  The examiner also explained that snoring is far more common than sleep apnea, and therefore most patients who snore do not have sleep apnea.  He also pointed out that gastroesophageal reflux disease and other disorders can mimic the symptoms of sleep apnea.  Based on the foregoing, the examiner concluded that "[t]herefore, without resorting to mere speculation, it is considered less likely than not that the [V]eteran's current sleep apnea is etiologically related to his military service."

After reviewing the evidence of record, the Board finds that application of the relevant law and regulations warrants a finding that the preponderance of the evidence weighs against granting service connection for sleep apnea.

As the medical records and examination reports reflect that the Veteran has a diagnosis of obstructive sleep apnea, he has met the current disability requirement.  The weight of the evidence reflects, however, that his current sleep apnea was not incurred during and is not related to service.  The opinion of the August 2015 VA examiner provides the only competent and probative medical opinion of record as to this issue.  This opinion was provided by a physician who reviewed the entire claims file, performed an in-person examination of the Veteran, and provided a medical opinion adequately supported by rationale.  The examiner accepted the Veteran's assertions that he snored in service, but pointed out that snoring is far more common than sleep apnea, and therefore this symptom did not necessarily indicate that he had sleep apnea at that time.  This medical opinion is found to be competent and highly probative evidence regarding the relationship of the Veteran's sleep apnea to service, and it is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  In this case, the only competent, probative medical opinion on the question of medical etiology weighs against the claim, and neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that supports a finding that there exists a medical nexus between the Veteran's sleep apnea and service.

There are no contrary medical opinions to the opinion of the August 2015 examiner of record; however, the Board must also consider the Veteran's lay statements regarding a relationship between sleep apnea and service.  In this regard, the Board accepts the Veteran's credible lay statements asserting that he snored in service, as well as the statement from his wife that she has observed him snoring and having breathing difficulty while sleeping throughout their marriage.  

Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran and his spouse are competent to report symptomatology such as snoring.  They are not, however, competent to provide a diagnosis on a complex medical condition such as sleep apnea or a relationship between any in-service symptoms and the Veteran's current diagnosis, as this refers to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

As the appellant and his spouse have not been shown to have the appropriate medical training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  As such, the Board finds the opinions of a trained health care professional, in this case the August 2015 examiner, which is supported by a cogent rationale, to be of greater probative weight than the Veteran and his spouse's general lay assertions.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for sleep apnea.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Significantly, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Respiratory Disorder

The Veteran also contends that he is entitled to service connection for a respiratory disorder, to include bronchitis and chronic cough.  The Veteran testified at his March 2015 Board hearing that he has had a respiratory disorder since service, including a chronic cough.  See Board Hearing Tr. at 24-25.  

The Veteran's February 1960 entrance examination noted that he had whooping cough, parotitis, and pertussis as a child, with no complications or sequelae.  His service treatment records show only one treatment pertaining to coughing; in April 1962, he requested cough medicine.  Thereafter, at his November 1962 examination, the sinuses were noted to be normal, and the Veteran checked "NO" for any ear, nose, or throat trouble, running ears, sinusitis, hay fever, or chronic or frequent colds.  

The Veteran's post-service private and VA treatment records show that, following service, he had frequent complaints related to coughing and congestion.  In December 2003, he was diagnosed with a probable viral respiratory illness.  In February 2004, the Veteran was treated for a chronic cough; he reported having been previously diagnosed with bronchitis.  A chest X-ray was performed in October 2004 that found clear lungs and normal soft tissue.  The Veteran was also diagnosed with sinusitis and/or allergic rhinitis in January 2005, August 2006, January 2007, March 2007, June 2008, and January 2009.  At a December 2012 allergy consultation, the Veteran reported having a runny and stuffy nose with drainage down his throat for the last 35 years.  He reported that it was triggered by cigarette smoke and perfume smells, and stated that he quit smoking in 1996.  He was diagnosed with vasomotor rhinitis, and it was noted that he had some dust allergy, but this was not the main cause of his chronic symptoms.  The primary cause was found to be irritant odors, and it was recommended that he avoid irritants and use a saline spray.  In January 2013, the Veteran was treated for an upper respiratory infection.

The Veteran was afforded a VA examination for respiratory and sinus conditions in August 2015 with a physician who reviewed the claims file and examined the Veteran in person.  The examiner found that the Veteran did not have a respiratory condition, but did have an upper airway cough syndrome, previously known as post-nasal drip syndrome.  He diagnosed the Veteran with non-allergic vasomotor rhinitis.  He stated that he was in agreement with the findings of the December 2012 allergy consultation, which found that the Veteran was bothered by irritant odors and should try to avoid such irritants.  He discussed the Veteran's service treatment records and stated that the finding of no sinus disorders in November 1962 indicated that the Veteran's April 1962 treatment for a cough was an "acute transient condition that resolved without chronicity or residual" and that it was most likely that his current upper airway cough syndrome developed after discharge.  He concluded that it was less likely than not that the Veteran's current disorder was etiologically related to, caused by, or aggravated by military service.  The examiner also discussed the Veteran's childhood illness of whooping cough, stating that it was "a childhood illness that was acute and transient, and resolved without residual disability."  Thus, "[i]t was not present at enlistment, during service, or after service" and was "in no way related to or aggravated by military service."

Application of the relevant law and regulations to the above evidence warrants a finding that the preponderance of the evidence weighs against granting service connection for a respiratory disorder, to include bronchitis and chronic cough.

The Board acknowledges that the Veteran has a current diagnosis of a respiratory/sinus disorder.  His medical records show numerous diagnoses for allergic rhinitis and sinusitis, and both a December 2012 allergy consultation and the August 2015 VA examination found that he had vasomotor rhinitis/upper airway cough syndrome.

The weight of the evidence reflects, however, that his disorder was not incurred in or related to service.  The opinion of the August 2015 VA examiner provides the only competent and probative medical opinion of record on this question.  This opinion was provided by a physician who reviewed the entire claims file and performed in-person examination of the Veteran, and provided a medical opinion adequately supported by rationale.  The examiner discussed the Veteran's medical history and assertions at length, including his April 1962 treatment in service for a cough.  He found, however, that this treatment was likely for an acute and transient condition that resolved and had no residuals.  This medical opinion is found to be competent and highly probative evidence regarding the relationship of the Veteran's vasomotor rhinitis/upper airway cough syndrome to service, and it is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The August 2015 VA examiner also addressed whether the Veteran had a respiratory disorder at entrance into service that was aggravated by his service.  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness does not attach, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

While the Veteran's February 1960 entrance examination showed that he had whooping cough, parotitis, and pertussis as a child, this does not constitute a notation of a defect, disorder, or infirmity existing at the time of entrance into service.  The notation clearly indicated that the Veteran's childhood disease had fully resolved, with no complications or sequelae.  This was discussed by the August 2015 examiner, who stated that it was "a childhood illness that was acute and transient, and resolved without residual disability," and was not present at the time of enlistment, during service, or after service.  The Board therefore finds that the Veteran did not have a defect, infirmity, or disorder at the time of entrance into service, nor is there any indication of any residuals of whooping cough or other childhood disease in service or at any time afterwards.  As the Veteran had no such disorder at entrance into service, further discussion of whether such a disability was aggravated is not warranted.  38 C.F.R. § 3.306; see also Browder v. Derwinski, 1 Vet. App 204, 207 (1991).

While the Veteran testified that he received medicine for whooping cough at the time of his entrance into service, the Board finds that these assertions are not credible.  See Board Hearing Tr. at 24.  In this regard, the Board acknowledges that the Veteran is competent to address his history of injury, of treatment as he experienced it, and of symptoms of disability.  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay testimony is competent to describe observations, but must be weighed against the other evidence of record).  The Board must now weigh the Veteran's narrative of treatment for a respiratory disorder in service against the other evidence of record.  

In weighing and balancing the evidence of record, the Board finds that the Veteran's documentation within his service treatment records are of greater probative weight than his assertions of treatment for a chronic respiratory or sinus disorder in service.  The Veteran's service treatment records clearly show that, at the time of entrance into service, there were no residuals related to whooping cough, and therefore the Veteran would not have been issued medication for whooping cough at that time.  His November 1962 separation examination also showed that the sinuses were normal.  Additionally, the Veteran checked "NO" for any ear, nose, or throat trouble, running ears, sinusitis, hay fever, or chronic or frequent colds at the time of his November 1962 separation examination.  This evidence weighs against the Veteran's current statements that he had any chronic sinus or respiratory disorder at this time.  Furthermore, the Veteran stated at his December 2012 allergy consultation that he had his sinus symptoms for the last 35 years, which would indicate that they started approximately 14 years after his separation from service.  He also stated that he had quit smoking in 1996, which indicates that prior to that time, he did not have the hypersensitivity to cigarette smoke that he now testified is one of his primary respiratory symptoms.  See Board Hearing Tr. 27. 

Thus, the Board finds that the contemporaneous, detailed in-service treatment records reflecting a lack of treatment for a sinus or respiratory disorder where such would be expected based on the Veteran's statements are entitled to greater weight than the Veteran's own statements many years later during the course of an appeal from the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Based on the above analysis, the Board finds that the Veteran's statements regarding treatment in service for a chronic sinus or respiratory disorder are not credible.

The only competent, probative medical opinion on the question of medical etiology weighs against the claim, and neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion.  See Colvin, 1 Vet. App. 171.

The Board has also considered the Veteran's contentions that he believes his sinus/respiratory disorder was incurred in or is related to his active duty service.   However, to the extent that the Veteran is offering an opinion on the etiology of his current vasomotor rhinitis/upper airway cough syndrome or whether any symptoms in service constituted a diagnosis of a chronic sinus disorder, the Board finds that these are not questions for which lay evidence is competent to address.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  The Veteran is not competent to provide a diagnosis on a complex medical condition such as a diagnosis for vasomotor rhinitis or upper airway cough syndrome, as similar symptoms may manifest for other acute sinus disorders.   See also Colantonio, 606 F.3d at 1382.  Even assuming that his assertion warrants some probative value, the Board finds the opinion of a trained health care professional, in this case the August 2015 examiner, to be of greater probative weight than the Veteran's general lay assertions.

The Board notes that the private and VA treatment records also show a past history of asthma, and in November 2011, the Veteran told a VA nurse that a private allergist had diagnosed him with asthma.  While asthma is a respiratory disorder, the Veteran has clearly indicated that the symptoms for which he is seeking service connection are congestion and cough, not shortness of breath.  Furthermore, the medical evidence of record does not indicate that the Veteran had a current diagnosis of asthma at any time during the appeal, and the August 2015 VA examiner, who was asked to provide all respiratory diagnoses, did not find a diagnosis of asthma.  The law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  Even if the Veteran intended his current claim to encompass a claim of entitlement to service for asthma, there is no evidence that he has a current diagnosis of asthma, thus there is no valid claim for service connection for asthma.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a respiratory disorder, to include bronchitis and chronic cough.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.

ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a respiratory disorder, to include bronchitis and chronic cough, is denied.
REMAND

In April 2009, the Veteran submitted claims for entitlement to service connection for bilateral glaucoma, cataracts, decreased visual acuity, and eye injury.  The January 2010 rating decision denied entitlement to service connection for bilateral cataracts and bilateral decreased visual acuity, also claimed as bilateral eye injury and bilateral glaucoma.  In June 2015, the issue was remanded in order to obtain a VA examination and opinion addressing all disorders related to both the right and left eyes.  The Veteran submitted correspondence in August 2015 indicating that his claim should encompass bilateral eye injury.

In a September 2015 rating decision, the Veteran was granted entitlement to service connection for left eye macular pucker, evaluated as 20 percent disabling, effective April 10, 2009.  In a September 2015 SSOC, entitlement to service connection for a right eye disorder, to include glaucoma and residuals of an eye injury, was denied.

The Board finds that the September 2015 rating decision and SSOC do not sufficiently address the entire scope of the issue on appeal - that of service connection for all bilateral eye disorders other than left eye macular pucker.  Thus, this issue must be remanded for a new SSOC.

The AOJ is required to issue an SSOC when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  38 C.F.R. § 19.31(c).  The only exceptions allowed for by the regulation are if: (1) the only purpose of the remand is to assemble records previously considered by the AOJ and properly discussed in a prior Statement of the Case (SOC) or SSOC, or (2) the Board specifies in the remand that a supplemental statement of the case is not required.  38 C.F.R. § 19.31(c).  The Board's June 2015 remand falls under neither exception.  

The final directive of the June 2015 remand specifically required that, if any benefit remained denied, the AOJ was to issue an SSOC.  The Veteran's claim for a bilateral eye disorder was clearly intended to encompass all diagnosed disorders of both the right and left eye, including glaucoma.  The September 2015 SSOC addressed only the Veteran's right eye; however, as the Veteran had only been granted entitlement to service connection for left eye macular pucker, the issue of entitlement to service connection for other left eye disability, such as glaucoma, remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, an SSOC must be issued to fully address the issue on appeal - that of entitlement to service connection for a bilateral eye disorder, to include glaucoma and residuals of an eye injury, other than left eye macular pucker.  See Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

Review all relevant evidence and readjudicate the Veteran's claim of entitlement to service connection for a bilateral eye disorder, to include glaucoma and residuals of an eye injury, other than left eye macular pucker.  The Veteran and his representative should be furnished an SSOC and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


